In an action inter alia to recover arrears due under a separation agreement, defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County, entered June 16, 1975, as granted plaintiff’s cross motion for summary judgment to the extent of awarding her judgment on her cause of action for arrears. Judgment affirmed insofar as appealed from, without costs or disbursements. Defendant failed to contradict plaintiff’s assertion that she appeared in certain Family Court proceedings without the aid of counsel and without the knowledge that her right to enforce the terms of a separation agreement could possibly be prejudiced thereby. Latham, Acting P. J., Margett, Christ, Shapiro and Titone, JJ., concur.